[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                 FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                   ________________________ ELEVENTH CIRCUIT
                                                         MAY 10, 2007
                          No. 05-16887                 THOMAS K. KAHN
                      Non-Argument Calendar                CLERK
                    ________________________

             D. C. Docket No. 04-00043-CR-OC-10-GRJ

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                               versus

RANDALL SCOTT KIMBRELL,
a.k.a. Mystiick,
a.k.a. Grim9,
a.k.a. Xeoxan,
a.k.a. Alphalycaon,
a.k.a. Shade,
a.k.a. Lycaonshade,

                                                      Defendant-Appellant.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                  _________________________

                           (May 10, 2007)
Before ANDERSON, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Thomas H. Ostrander, Esq., appointed counsel for Randall Scott Kimbrell,

has filed a motion to withdraw on appeal supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals counsel’s assessment of the relative

merit of the appeal is correct. Independent examination of the entire record reveals

no arguable issues of merit, therefore, counsel’s motion to withdraw is

GRANTED, and Kimbrell’s conviction and sentence are AFFIRMED.




                                          2